Citation Nr: 1621444	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for prostate cancer, and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for diabetes mellitus type II, and if so, whether service connection is warranted.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for coronary artery disease, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to September 1969 and from September 1983 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the Veteran's claims of service connection for prostate cancer, diabetes mellitus, type II, and a heart condition.  This decision was not appealed within one year.

2.  In May 2007 and May 2009 rating decisions, the RO denied reopening the claims of service connection for prostate cancer, diabetes mellitus, type II, and a heart condition.  The Veteran did not appeal either decision within one year.

3.  The evidence received since the May 2009 rating decision, as to the issues of service connection for diabetes mellitus, type II, prostate cancer, and a heart condition, is relevant and not cumulative of facts previously considered.

4.  The Veteran has been diagnosed with prostate cancer, diabetes mellitus type II, and coronary artery disease.  

5.  The Veteran was exposed to herbicide while stationed at Karat Royal Thai Air Force Base in 1966 and 1967.


CONCLUSIONS OF LAW

1. The November 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).
 
2. The May 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).
 
3. The May 2009 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).

4.  New and material evidence having been received; the claims for service connection for prostate cancer, diabetes mellitus, type II, and a heart condition are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to presumptive service connection for prostate cancer, diabetes mellitus type II, and coronary artery disease based on his exposure to herbicide while stationed in Thailand.

The RO denied service connection for prostate cancer, diabetes mellitus type II, and a heart condition in a November 2005 decision.  In May 2007 the RO found no new and material evidence had been submitted and denied reopening the claims.  The RO again denied reopening the claim for service connection for prostate cancer and diabetes mellitus type II in a May 2009 decision.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claims was received by VA prior to the expiration of the appeal periods.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file.  Therefore, the decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

Since the prior final denial, the Veteran has submitted additional evidence and testimony as to his service in Thailand, including his proximity to the perimeter.  The Board finds the evidence new and material, and therefore, his claims are reopened.

Prostate cancer, diabetes mellitus type II, and coronary artery disease are among the diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Although the Veteran was in service from September 1965 to September 1969, his service records do not indicate, and he has not claimed any service in Vietnam.  Rather, the Veteran has reported, and his records show, service in Thailand, specifically at Korat Royal Thai Air Force Base.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  

The May 2010 bulletin identifies several bases in Thailand, including Korat Royal Thai Air Force Base, where the Veteran's service records indicate he was stationed.  C&P has indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.b.

The existence of a current disability is not at issue in this case.  Post-service VA medical treatment records show that the Veteran has been diagnosed with prostate cancer, diabetes mellitus type II, and coronary artery disease.  Therefore, the issue is whether the Veteran was exposed to herbicides in service such that presumptive service connection is warranted.

The Veteran's personnel records indicate, and he has testified, that he worked as an air traffic controller while stationed at Korat Royal Thai Air Force Base.  The Veteran testified that the position required him to work on the flight line, which he walked to from his barracks, a path that took him along the base perimeter at points.  The Veteran also testified he lived in barracks that had had only screens for windows and were located very close to the perimeter.  He said he recalled watching trucks spray what he believed to be herbicide on the perimeter.  The Veteran also testified he helped dig bunkers between the barracks and the perimeter to protect the bunkers because they were so close to the perimeter they were in danger of getting sniper fire.  He also reported he often walked by barrels he believed were leaking herbicide.  The Veteran submitted pictures and maps in support of his descriptions of the locations where he described being on or close to the perimeter.  

Although a response from the Defense Personnel Records Information Retrieval System was unable to verify if the Veteran was exposed to herbicides or if his duties required him to be near the perimeter of the base, the Board finds the Veteran's descriptions credible and that the evidence overall, giving the Veteran the benefit of the doubt, supports herbicide exposure based on his activities on the perimeter at Korat Royal Thai Air Force Base.  The records further show that each disease manifested to at least 10 percent disabling.  For example, the record reflects the Veteran takes insulin for his diabetes.  See August 2004 record of K.F., MD noting Veteran was taking insulin along with Avandia and Glucophage; 38 C.F.R. § 4.119, Diagnostic Code 7913 (noting 10 percent is warranted for diabetes managed with restricted diet only and 20 percent for diabetes requiring insulin or oral hypoglycemic agent and restricted diet).  A May 2004 letter of Urologic Surgery Associates notes the Veteran was seen for follow up for prostate cancer status post external beam radiation therapy in 1997.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A July 2004 letter from Midwest Cardiology Associates notes the Veteran was followed for atherosclerotic coronary artery disease and indicated he took medication.  See 38 C.F.R. § 4.104, Diagnostic Code 7005. Therefore, the Veteran is entitled to presumptive service connection for prostate cancer, diabetes mellitus type II, and coronary artery disease.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for prostate cancer is reopened.

New and material evidence having been received; the claim for entitlement to service connection for diabetes mellitus, type II is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a heart condition is reopened.

Service connection for prostate cancer is granted.

Service connection for diabetes mellitus type II is granted.

Service connection for coronary artery disease is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


